                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEVADA


MICHAEL T. BERRY,                    )                  3:18-cv-00558-MMD-WGC
                                     )
                        Plaintiff,   )                  MINUTES OF THE COURT
        vs.                          )
                                     )                  August 20, 2019
RENO POLICE DEPARTMENT, et al.,      )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:         KAREN WALKER             REPORTER:         NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

        Before the court is Plaintiff’s correspondence dated August 12, 2019 (ECF No. 26).
Plaintiff requests the Clerk send him a copy of his original complaint (ECF No. 14) and also
questions re-writing his amended complaint and the issuance of subpoenas. (Id.)
       Regarding the filing of Plaintiff’s amended complaint, Plaintiff is directed to the court’s
order of August 1, 2019, which states:
               “. . . The amended complaint must be complete in and of itself without
               referring or incorporating by reference any previous complaint. Any
               allegations, parties, or requests for relief from a prior complaint that are not
               carried forwarded in the amended complaint will no longer be before the
               court. Plaintiff shall clearly title the amended pleading as “AMENDED
               COMPLAINT.” If Plaintiff fails to file an amended complaint within the 30
               days, the action will proceed only against Lancaster and Mayfield on the
               Fourth Amendment excessive force claim.”
(ECF No. 13 at 9.)
///
///
MINUTES OF THE COURT
3:18-cv-00558-MMD-WGC
August 20, 2019
Page Two______________________________________________________________________




        Regarding issuing subpoenas, Plaintiff is advised that neither the court nor the Clerk’s
Office can give legal advice. Plaintiff is advised, however, that no discovery may be undertaken
(including issuance of subpoenas) until after the court enters a scheduling order, which will not
issue until after Defendants are served and appear in this matter. Plaintiff is further advised that
witness fees required by Fed. R. Civ. P. 45 are not waived by reason of a party’s IFP status.
      IT IS HEREBY ORDERED that the Clerk shall send Plaintiff a copy of his original
complaint (ECF No. 14.)

                                              DEBRA K. KEMPI, CLERK

                                              By:        /s/______________________
                                                     Deputy Clerk
